Citation Nr: 1750058	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  11-28 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from August 1995 to March 2001.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York. 

The Board remanded the issue on appeal in August 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's August 2016 remand requested in part that the Veteran be provided a VA examination and a nexus opinion be obtained on the issue of secondary service connection.  The Board specifically requested that the examiner review an August 2011 VA examination report.  The remand noted that the Veteran had asserted that this examination erroneously noted him as reporting that he naturally performed "heavy work" with his right side, despite writing with his left hand.  The Veteran disputed this, and noted that he only used his right hand for heavy work because of the pain in his left shoulder.  The Board observed that this was supported by VA treatment records from 2011.

A corresponding September 2016 DBQ relates that the Veteran had right shoulder diagnoses of rotator cuff tendonitis, rotator cuff tear and acromioclavicular joint osteoarthritis and a negative nexus opinion.  As a rationale, the examiner noted that upon review of the Veterans records, notation was made that pain in the right shoulder developed "2 weeks ago" (5/2001) and "over the past month" (7/1/11) without trauma or specific incident.  This was inconsistent with earlier report.  The examiner stated that he found the probability to be less than 50 percent that the etiology of overuse of the right shoulder was due to the service-connected left shoulder bursitis.

The Board finds that this rationale is inadequate.  It does not address the left shoulder bursitis or its relationship with the Veteran's right shoulder; it provides no explanation for the medical opinion that the probability was less than 50% that the etiology of overuse of the right shoulder was due to the service connected left shoulder bursitis. 

In addition, neither the September 2016 DBQ nor the September 2016 DBQ Medical Opinion addresses the August 2011 VA examination report or the Veteran's response to it.  

The September 2016 DBQ Medical Opinion also fails to address whether the Veteran's service-connected left shoulder bursitis aggravated any right shoulder disability.  See 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

In light of the foregoing, the Board finds that the September 2016 DBQ Medical Opinion is inadequate, and additional development is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additional development must be conducted.

Since the claim is being returned, the record should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA treatment records.  

2.  Then, forward copies of all relevant records from the Veteran's eFolders to the examiner who provided the September 2016 DBQ Medical Opinion (or a suitable substitute if this individual is unavailable) for an addendum.

The examiner is requested to review the relevant medical history, including the September 2016 DBQ and the September 2016 DBQ Medical Opinion.  

The examiner is specifically asked to review the August 2011 VA examination report.  The Veteran has asserted that this examination erroneously notes him as reporting that he naturally performed "heavy work" with his right side, despite writing with his left hand.  He disputes this, and notes that he only uses his right hand for heavy work because of the pain in his left shoulder.  This is supported by VA treatment records from 2011.

Based on the review of the record, the examiner should provide an opinion as to:

(a) whether it is at least as likely as not (50 percent probability or greater) that any right shoulder disability was caused by the service-connected left shoulder bursitis; and 

(b) whether it is at least as likely as not (50 percent probability or greater) that any right shoulder disability was aggravated by the service-connected left shoulder bursitis. 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner is requested to provide a rationale for any opinion expressed. 

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

